303 S.W.3d 630 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Fabian T. TURNER, Defendant/Appellant.
No. ED 92307.
Missouri Court of Appeals, Eastern District, Division Three.
February 23, 2010.
Amy Beth Meyers, Brentwood, MO, for Defendant/Appellant.
Chris Koster, Attorney General, John M. Reeves, Assistant Attorney General, Jefferson City, MO, for Plaintiff/Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Fabian T. Turner (Defendant) appeals from the judgment upon his conviction by a jury for one count of second-degree trafficking, Section 195.223,[1] for which he was sentenced as a prior and persistent offender to fifteen years' imprisonment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find, the claims of error to be *631 without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise noted, all statutory references are to RSMo 2000.